            Case 2:20-cv-00994-GMN-VCF Document 9 Filed 10/02/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      MINA DE ORO, LLC, et al.,
4
                            Plaintiff,
5                                                           2:20-cv-00994-GMN-VCF
      vs.                                                   MINUTE ORDER
6     MATTHEW BRENT GOETTSCHE, et al.,
7                           Defendant.
8           Before the Court are the Motion to Withdraw as Attorney (ECF No. 7) and Motion to Extend Time
9    (ECF No. 8).
10          Accordingly,
11          IT IS HEREBY ORDERED that a telephonic hearing on the Motion to Withdraw as Attorney
12   (ECF No. 7) and Motion to Extend Time (ECF No. 8) is scheduled for 11:00 AM, October 19, 2020.
13          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
14   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
15   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
16   proceedings is prohibited.
17

18          DATED this 2nd day of October, 2020.
                                                                  _________________________
19
                                                                  CAM FERENBACH
20                                                                UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
